Name: Council Regulation (EEC) No 3901/89 of 12 December 1989 defining lambs fattened as heavy carcases
 Type: Regulation
 Subject Matter: technology and technical regulations;  means of agricultural production;  agricultural activity;  animal product
 Date Published: nan

 Avis juridique important|31989R3901Council Regulation (EEC) No 3901/89 of 12 December 1989 defining lambs fattened as heavy carcases Official Journal L 375 , 23/12/1989 P. 0004 - 0004 Finnish special edition: Chapter 3 Volume 31 P. 0003 Swedish special edition: Chapter 3 Volume 31 P. 0003 *****COUNCIL REGULATION (EEC) No 3901/89 of 12 December 1989 defining lambs fattened as heavy carcases THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (1), and in particular Article 4 (2) thereof, Having regard to the proposal from the Commission, Whereas, in accordance with Article 4 (2) of Regulation (EEC) No 3013/89, a definition of lambs fattened as heavy carcases must be laid down with a view to permitting the application of Article 5 (4) of the abovementioned Regulation; whereas, to that end, provision should be made for that definition to be based on a minimum duration of fattening and a minimum average weight likely to afford characteristics sufficiently close to those of lambs produced by producers of heavy lambs within the meaning of Article 4 (3) of that Regulation; whereas that definition must also permit the competent authorities to carry out suitable checks, HAS ADOPTED THIS REGULATION: Article 1 1. With a view to the implementation of Regulation (EEC) No 3013/89, 'lambs fattened as heavy carcases' means lambs: (a) which have been the subject, after weaning, of a prior declaration of stock sent for fattening in verifiable batches; (b) identified by marking or any other form of identification offering equivalent guarantees; (c) fulfilling the following conditions: - a minimum period of fattening of 45 days; - a minimum average weight of each lamb in the batch at the end of fattening of 25 kilograms live weight. However, derogations from point (a) of the first subparagraph with regard to weaning are possible for lambs belonging to a limited number of meat breeds and raised in geographically well defined areas. 2. The Commission shall, under the procedure set out in Article 30 of Regulation (EEC) No 3013/89, adopt the detailed rules for applying paragraph 1, and in particular the list of breeds and areas referred to in the second subparagraph. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 1989. For the Council The President H. NALLET (1) OJ No L 289, 7. 10. 1989, p. 1.